226 F.2d 251
96 U.S.App.D.C. 345
SECURITY NATIONAL LIFE INSURANCE COMPANY, Petitioner,v.Beatrice B. WASHINGTON, Respondent.
No. 12682.
United States Court of Appeals District of Columbia Circuit.
June 14, 1955.

Before PRETTYMAN, WILBUR K. MILLER and DANAHER, Circuit Judges, in chambers.
PER CURIAM.


1
Upon consideration of the petition for allowance of an appeal from the judgment of the Municipal Court of Appeals entered herein April 27, 1955, Mun.Ct.App.D.C., 113 A.2d 749, and of petitioner's brief in support of said petition, it is


2
Order by the Court that the aforesaid petition be, and it is hereby, denied.